Exhibit 10.1
 
AMENDMENT AGREEMENT
 
AMENDMENT No. 1 (this “Amendment”), dated as of August 1, 2011, to the STOCK
PURCHASE AGREEMENT (the “Stock Purchase Agreement”) dated as of the 15th day of
July, 2011 (the “Effective Date”), by and among MIDAS MEDICI GROUP HOLDINGS,
INC., a Delaware corporation (the “Buyer”), CAIRENE INVESTMENTS LTD., a company
organized under the laws of the British Virgin Islands (the “Seller”) TADEU VANI
FUCCI, an individual (“T. Fucci”), ANTONIO FONTE, an individual (“A. Fonte”),
and IOCO SAUKAS, an individual (“I. Saukas”), (T. Fucci, A. Fonte, and I. Saukas
are sometimes referred to herein singly as a “Shareholder” and together as the
“Shareholders”), CIMCORP, INC., a company organized under the laws of the Cayman
Islands, CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A., a Brazilian
sociedade anônima, CIMCORP COMÉRCIO E SERVIÇOS TECNOLÓGICOS E INFORMÁTICA LTDA.,
a Brazilian limitada, CIMCORP USA, LLC, a Florida limited liability company
(together, the “Companies”), and JURI SAUKAS (“J. Saukas”) for the limited
purposes described therein.  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Stock Purchase Agreement.
 
WITNESSETH:
 
WHEREAS, the parties have entered into the Stock Purchase Agreement, whereby the
Seller has agreed to sell the Subject Shares to the Buyer and the Buyer has
agreed to buy the Subject Shares in accordance with the terms therein;
 
WHEREAS, pursuant to and in accordance with Section 12.12 of the Stock Purchase
Agreement, the parties wish to amend the Stock Purchase Agreement as set forth
in this Amendment;
 
NOW, THEREFORE, in consideration of the rights and obligations contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:
 
Section 1. Purchase Price.  Section 2.1 of the Stock Purchase Agreement is
amended to read as follows:
 
“The total purchase price for the Subject Shares shall be Fifty-Four Million
Brazilian Reais (R$54,000,000) subject to payment, and adjustment, in accordance
with the terms and provisions of this Article II.”
 
Section 2. The Initial Shares Purchase; Initial Closing.  Section 2.2(b) of the
Stock Purchase Agreement is amended to read as follows:
 
“In consideration for the sale of the Initial Shares, the Buyer shall pay to the
Seller an aggregate amount equal to Seventeen Million Brazilian Reais
(R$17,000,000) (the “Initial Shares Purchase Price”), corresponding to the
difference between (i) Thirty-Two Million Brazilian Reais (R$32,000,000)
attributed to the Initial Shares and (ii) Fifteen Million Brazilian Reais
(R$15,000,000) of the Total Net Debt. The Initial Shares Purchase Price shall be
paid as follows: (i) by the payment to Seller or to Affiliates designated in
writing by Seller (no less than five (5) business days prior to the Closing)
of R$8,000,000 in immediately available funds to one or more accounts designated
by the Seller, by means of a telegraphic transfer(s) to be concluded on the
Initial Closing Date and (ii) by the delivery to the Shareholders or to
Affiliates designated in writing by the Shareholders (no less than five (5)
business days prior to the Closing), on a Pro Rata Basis, of stock certificates
for R$9,000,000 in shares of the restricted voting common stock of the Buyer,
par value $0.001 per share (the “Buyer Common Stock”) namely, One Million Two
Hundred Ninety Seven Thousand Twenty Two (1,297,022) shares of Buyer Common
Stock (the “Buyer Shares”), which delivery shall be made by Buyer at Initial
Closing Date.”
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Section 3. Conduct of Business Pending Closing.  Schedule 5.1(c) to the Stock
Purchase Agreement is amended to read as set forth on Schedule 5.1(c) attached
hereto.
 
Section 4. Succession and Assignment.  This Amendment shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns. No party may assign either this Amendment or any of its
rights, interests, or obligations hereunder without the prior written approval
of the Buyer and the Seller; provided, however, that the Buyer may (a) assign
any or all of its rights and interests hereunder to one (1) or more of its
Affiliates; (b) designate one (1) or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases the Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder); or
(c) assign its rights under this Agreement for collateral security purposes to
any lenders providing financing to the Buyer or any of its Affiliates.
 
Section 5. No Third Party Beneficiary.  This Amendment shall not confer any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns.
 
Section 6. Entire Agreement.  This Amendment constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the Seller and
Buyer with respect to the subject matter hereof.  Except as amended by this
Amendment, the Stock Purchase Agreement shall continue in full force and effect.
 
Section 7. Severability.  This Amendment shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be valid and enforceable, so as to effect the original intent
of the parties to the greatest extent possible.
 
Section 8. Counterparts.  This Amendment may be executed and delivered in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.
 
Section 9. Governing Law.  With respect to corporate governance matters and the
ownership and the transfer of stock in each of the Companies, this Amendment
shall be governed by and construed in accordance with the laws of the
jurisdiction of such Companies. With respect to all other matters hereunder,
this Amendment shall be governed by and construed in accordance with the laws of
Brazil, without regard to the conflicts of law provisions thereof.
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.
 
 

BUYER:       MIDAS MEDICI GROUP HOLDINGS, INC.,   a Delaware corporation        
   
By:
/s/ Nana Baffour      Name: Nana Baffour        Title: Chief Executive
Officer           

 
 

 
 
3

--------------------------------------------------------------------------------

 
 
 

SHAREHOLDERS:     SELLER:            
T. FUCCI:
   
CAIRENE INVESTMENTS, LTD,
        a British Virgin Islands company            
/s/ Tadeu Vani Fucci   
   
/s/ Antônio José Salles Fonte    
 
Tadeu Vani Fucci
   
Name: Antônio José Salles Fonte    
 
 
   
Title: Director & Shareholder    
           
A. FONTE:
  By: /s/ Tadeu Vani Fucci           Name: Tadeu Vani Fucci      /s/ Antonio
Fonte        Title: Director & Shareholder       Antonio Fonte              
COMPANIES:            
I. SAUKAS:
    CIMCORP, INC.,         a Cayman Islands Company   /s/ Ioco Saukas          
Ioco Saukas   By: /s/ Antônio José Salles Fonte               Name: Antônio José
Salles Fonte             Title: Director      Solely for purposes of
Sections 9.2, 9.4 and 9.8:             By: /s/ Tadeu Vani Fucci      J. SAUKAS:
     Name: Tadeu Vani Fucci     /s/ Juri Saukas         Title: Director      
Juri Saukas               CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A.,    
    a Brazil Company                 By: /s/ Antônio José Salles Fonte         
   Name: Antônio José Salles Fonte          Title: Officer                 By:
/s/Tadeu Vani Fucci               Name: Tadeu Vani Fucci             Title:
Chief Executive Officer  

 
 
 
4

--------------------------------------------------------------------------------

 
 
 

      CIMCORP COMÉRCIO E SERVIÇOS TECNOLÓGICOS E INFORMÁTICA LTDA.         a
Brazil Company                 By: /s/ Antônio José Salles Fonte           
 Name: Antônio José Salles Fonte            Title: Manager                    
By: /s/Tadeu Vani Fucci               Name: Tadeu Vani Fucci              
 Title: Manager                   CIMCORP USA, LLC         a Florida limited
liability company                 By: /s/ Antônio José Salles Fonte          
 Name: Antônio José Salles Fonte             Title: Managing Member            
      By: /s/ Tadeu Vani Fucci             Name: Tadeu Vani Fucci               
 Title: Officer of Cimcorp, S.A  

 
 
 
5